DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicant’s election of Group 1 and the species of the 2nd compound of claim 17 in the reply filed on 10/13/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	As recognized by the applicant, claims 1-2, 4, 6 and 8-18 read on the elected species. 
	Claim 17 was found to be allowable. Baggio2018 as cited below does not teach or suggest the specific compounds of claim 17. Other claims to the elected species are rejected as set forth below. Any relevant art that was uncovered during the search for the elected species is cited herein in order to advance prosecution.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/22.
Claims 3, 5 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/22.
	Claims 1-2, 4, 6 and 8-18 are being examined.

Priority
This application has PRO 63/084,387 09/28/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/22 has been considered by the examiner.

Claim Objections
Claims 1-2 are objected to because of the following informalities:  
As an option for R1, claim 1 and 2 recite ‘C1-C6)alkyl’. A left parenthesis is missing so the claims should recite ‘(C1-C6)alkyl’.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 recites ‘3-(4-methoyyphenyl)propyl’. The scope of such term is unclear. It is unclear if ‘methoyy’ is intended to encompass methyl, menthol, methoxy or something else.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4, 6, 8-16 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Baggio et al. (‘HTS by NMR for the identification of potent and selective inhibitors of metalloenzymes’ ACS Medicinal Chemistry Letters v9 2018 pages 137-142; ‘Baggio2018’) in view of Baggio et al. supplement (Supplement information for (‘HTS by NMR for the identification of potent and selective inhibitors of metalloenzymes’ ACS Medicinal Chemistry Letters v9 2018, 8 pages; ‘Baggiosupplement’) in view of Amara et al. (‘Synthetic fluorogenic peptides reveal dynamic substrate specificity of depalmitoylases’ Cell Chemical Biology v26 January 17, 2019, pages 35-47 and e1-e7 for a total of 20 pages; ‘Amara’).
	Baggio2018 teach potent and selective inhibitors of metalloenzymes specifically those that target MMP-12 (title and abstract). Baggio2018 teach a specific inhibitor compound identified as compound 1 (figures 3-4). Baggio2018 recognizes applications of using the compounds (pages 139-140 connecting paragraph). Baggio2018 recognizes the C-terminal end of the compounds as containing a metal-chelating moiety (abstract).
	Baggio2018 does not specifically teach a morpholino or piperazino modification as in claim 1. Further, compound 1 of Baggio2018 has a different R2 as compared to instant claim 6.
	Baggio teach that the first position can be modified (figure 2) and Baggiosupplement shows modifications (page 6). Baggio teach that the preferred element at P1 is D-homophenylalanine (page 138 2nd column 1st complete paragraph).
	Anara teach peptides (title) and teach that hydrophobic groups can pose challenges for solubility (page 36 first paragraph of 2nd column). Anara teach that morpholine was used on increase the solubility of a peptide by attachment at the terminal end (page 36 first paragraph of 2nd column and figure 1b).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Baggio based on the specific suggestions of Baggio. Since Baggio teach that the first position can be modified (figure 2) and Baggio teach that the preferred element at P1 is D-homophenylalanine (page 138 2nd column 1st complete paragraph) one would have been motivated to make such substitution. Since Baggio2018 recognizes applications of using the compounds (pages 139-140 connecting paragraph) one would have been motivated to use forms with advantageous properties for use. Since Baggio teach peptides with hydrophobic side chains (compound 1) and Anara teach peptides (title) and teach that hydrophobic groups can pose challenges for solubility (page 36 first paragraph of 2nd column) one would have been motivated to attach the morpholine group as taught by Anara to increase the solubility of the peptide (page 36 first paragraph of 2nd column and figure 1b). Since Baggio2018 recognizes the C-terminal end of the compounds as containing a metal-chelating moiety (abstract) one would have been motivated to attach the morpholine at the N-terminal side. One would have had a reasonable expectation of success since the methods of making compounds were known (Baggiosupplement pages 1-2).
	In relation to the compound of claims 1-2, 4, 9-10, 15-16 and 18 with respect to the R1 group, Baggio teach a C2 alkanoyl (compound 1) and Anara teach that morpholine was used to increase the solubility of a peptide at the terminal end (page 36 first paragraph of 2nd column and figure 1b). Further, compound 1 of Baggio is such that R2 is C1alkyl substituted with alkoxy substituted with aryl, R3 is C2alkyl substituted with aryl, R4 is benzyl and R5 is NHOH.
	In relation to the compound of claim 6, Baggio teach that the preferred element at P1 is D-homophenylalanine (page 138 2nd column 1st complete paragraph) which is a C2alkyl substituted with phenyl.
	In relation to claim 8, R2 of compound 1 of Baggio is benzyloxymethyl.
	In relation to claim 11, R3 of compound 1 of Baggio is phenethyl.
	In relation to claims 12-14, R4 of compound 1 of Baggio is benzyl so all Rs are H.
	In relation to claim 16, compound 1 of Baggio has the stereochemistry as shown.
	In relation to claim 18, Baggiosupplement teach the compounds in a composition (page 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658